NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10100

                Plaintiff-Appellee,             D.C. No. 4:11-cr-01439-DCB-
                                                LCK-1
 v.

OMAR KEY-AYALA,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Omar Key-Ayala appeals from the district court’s judgment and challenges

the 15-month sentence imposed upon his second revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Key-Ayala contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain the sentence adequately. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none. The record reflects that the district court sufficiently explained its reasons

for the above-Guidelines sentence, including Key-Ayala’s poor performance on

supervision despite receiving a lenient sentence for his underlying offense. See

United States v. Leonard, 483 F.3d 635, 637 (9th Cir. 2007). Moreover, contrary

to Key-Ayala’s contention, the record reflects that the district court relied on only

proper sentencing factors. See 18 U.S.C. § 3583(e); United States v. Simtob, 485
F.3d 1058, 1062-63 (9th Cir. 2007).

       Key-Ayala contends that these alleged procedural errors also render his

sentence substantively unreasonable. The district court did not abuse its discretion

by imposing an above-Guidelines sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the § 3583(e)

sentencing factors and the totality of the circumstances, including Key-Ayala’s

repeated violations of the court’s trust. See Gall, 552 U.S. at 51; Simtob, 485 F.3d

at 1062 (primary purpose of revocation sentence is to sanction defendant’s breach

of the court’s trust).

       AFFIRMED.




                                           2                                    20-10100